Citation Nr: 0819122	
Decision Date: 06/10/08    Archive Date: 06/18/08

DOCKET NO.  04-40 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for the service-
connected pulmonary tuberculosis, currently rated as 30 
percent disabling.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel



INTRODUCTION

The veteran had active service from January 1952 to October 
1952.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that denied entitlement to an increased rating for 
the service-connected inactive, far advanced, pulmonary 
tuberculosis, and denied entitlement to a TDIU.  

The case was remanded to the RO by the Board in January 2007 
for additional development and adjudicative action.  


FINDINGS OF FACT

1.  The veteran's service-connected pulmonary tuberculosis 
has been inactive for many decades and there are no current 
residuals.  

2.  The veteran's service-connected disabilities include 
pulmonary tuberculosis, far advanced, inactive, rated as 30 
percent disabling; and, dermatitis of the neck, left shoulder 
and face, rated as 10 percent disabling, for a combined 
rating of 40 percent.  

3.  The preponderance of the medical evidence of record 
demonstrates that the veteran is not unemployable due to his 
service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
pulmonary tuberculosis, far advanced, inactive, have not been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002 & Supp. 
2007); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.97, Diagnostic 
Code (DC) 6721 (2007).

2.  The criteria for entitlement to a TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.340, 3.341, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

Although the appellant received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that the purpose of the notice was not frustrated.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

In letters dated December 2003, January 2005, September 2005, 
March 2006, October 2006 and February 2007, the RO included 
an explanation of VA's duty to assist in obtaining records 
and providing a medical examination or opinion where 
necessary.  The letter also requested that the appellant sign 
and return authorization forms providing consent for VA to 
obtain his private medical records and that the appellant 
submit any evidence that the claimed condition had worsened 
and/or that his service-connected disabilities prevented him 
from obtaining or retaining gainful employment.  The letters 
also requested the veteran to submit and/or identify any 
treatment records pertaining to the claims, and to submit any 
evidence in his possession that pertained to his claims.  

The above noted letters, along with the October 2004 
statement of the case and September 2007 supplemental 
statement of the case provided the appellant with the 
relevant regulations for his increased rating claim, and TDIU 
claim, including those governing VA's notice and assistance 
duties, as well as an explanation of the reason for the 
denial of the claims.  Moreover, the record shows that the 
appellant was represented by a Veteran's Service Organization 
and its counsel throughout the adjudication of the claims.  
Overton v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based 
on the record as a whole, the Board finds that a reasonable 
person would have understood from the information that VA 
provided to the appellant what was necessary to substantiate 
his service connection claims, and as such, that he had a 
meaningful opportunity to participate in the adjudication of 
his claims such that the essential fairness of the 
adjudication was not affected.  See Sanders, 487 F.3d at 489 

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Such notice was not provided in this case.  Although the 
appellant received inadequate preadjudicatory notice, and 
that error is presumed prejudicial, the record reflects that 
the purpose of the notice was not frustrated.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Vazquez-Flores, 
supra.

The aforementioned letters explained that to establish 
entitlement to an increased evaluation for his service-
connected pulmonary tuberculosis, the evidence must show that 
his condition "ha[d] worsened enough to warrant the payment 
of a greater evaluation."  The March 2004 rating decision, 
the October 2004 statement of the case, and the September 
2007 supplemental statement of the case explained the 
criteria for the next higher disability rating available for 
the service-connected pulmonary tuberculosis under the 
applicable diagnostic code.  Thus, based on the record as a 
whole, the Board finds that a reasonable person would have 
understood from the information that VA provided to the 
appellant what was necessary to substantiate his service 
connection claims, and as such, that he had a meaningful 
opportunity to participate in the adjudication of his claims 
such that the essential fairness of the adjudication was not 
affected.  See Sanders, 487 F.3d at 489.  The veteran's 
pulmonary tuberculosis was initially rated as 100 percent 
disabling.  That rating was reduced to 50 percent, and then 
to 30 percent, after the tuberculosis became inactive.  Thus, 
the veteran has actual knowledge of the relevant rating 
criteria, and what is required to warrant a rating in excess 
of 30 percent, particularly, given that the veteran's 
service-connected pulmonary tuberculosis has been assigned 
ratings of 30 percent, 50 percent and 100 percent at various 
times since the initial grant of service connection.

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  In November 
2007, the veteran submitted copies of all of his VA 
outpatient treatment records from late 2005 through November 
2007.  Although these records were submitted directly to the 
Board without a specific waiver of RO review of the evidence, 
these VA records are not pertinent to the issues on appeal, 
as they neither address the veteran's tuberculosis nor the 
veteran's employability.   See Bernard v. Brown, 4 Vet. App. 
384 (1993).

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


II.  Increased Rating

The veteran seeks a rating in excess of 30 percent for the 
service-connected pulmonary tuberculosis.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

The veteran's pulmonary tuberculosis is currently rated as 30 
percent disabling under DC 6721.  Historically, a December 
1952 rating decision granted service connection for pulmonary 
tuberculosis and assigned a 100 percent disabling for active 
pulmonary tuberculosis, reinfection type, far advanced, 
effective from November 1952.  A November 1953 VA clinical 
report revealed that the veteran's tuberculosis was still 
active.  A November 1954 VA narrative final summary revealed 
that the veteran's tuberculosis was moderately advanced, 
arrested.  A December 1954 rehabilitation summary confirmed 
that the veteran's pulmonary tuberculosis was moderately 
advanced, and inactive.  Because the tuberculosis remained 
inactive, a June 1955 rating decision decreased the 100 
percent rating for the service-connected pulmonary 
tuberculosis to 50 percent from February 18, 1957 to February 
17, 1961; and then further decreased the rating to 30 percent 
from February 18, 1961.  The veteran's pulmonary 
tuberculosis, far advanced, inactive (PTB) has been rated as 
30 percent disabling since February 18, 1961, pursuant to 38 
C.F.R. § 4.97, Code 6721.  

The veteran asserts that his service-connected pulmonary 
tuberculosis (PTB) has increased in severity.  

Diagnostic Codes 6721 through 6724 provide for ratings for 
inactive pulmonary tuberculosis when a veteran was receiving 
or was entitled to receive benefits for the disability on 
August 19, 1968.  38 C.F.R. § 4.97.  See 38 C.F.R. § 4.96(b).  
The repealed section, however, still applies to the case of 
any veteran who on August 19, 1968, was receiving, or was 
entitled to receive, compensation for tuberculosis.  38 
C.F.R. § 4.96(b) (2007).  Thus, the old law continues to 
operate in the present case.

The general rating formula for protected inactive pulmonary 
tuberculosis provides for graduated disability ratings for 
specified periods of time following the date of inactivity of 
the tuberculosis.  

Where a rating for PTB was in effect on or prior to August 
19, 1968, residuals of inactive PTB are rated 100 percent 
disabling for two years after the date of inactivity, 
following active tuberculosis, which was clinically 
identified during active service or subsequently; 50 percent 
thereafter for four years, or in any event, to six years 
after date of inactivity; 30 percent thereafter, for five 
years, or to eleven years after date of inactivity.  38 
C.F.R. § 4.97, Code 6721.

Furthermore, that Code section provided a minimum 30 percent 
rating following far advanced lesions diagnosed at any time 
while the disease process was active; 20 percent following 
moderately advanced lesions, provided there is continued 
disability, emphysema, dyspnea on exertion, impairment of 
health, etc.; and noncompensable otherwise.

The rating schedule specifies that the graduated 50 percent 
and 30 percent ratings, and the permanent 30 percent and 20 
percent ratings, for inactive pulmonary tuberculosis are not 
to be combined with ratings for other respiratory 
disabilities.  See Note (2) following Codes 6701- 6724.  38 
C.F.R. Part 4, Codes 6701-6724.

There is no evidence that the veteran's PTB is currently 
active, nor has there been objective evidence of an active 
PTB process for many decades.  VA outpatient chest x-rays 
from 2004 and 2005 were normal, with no acute pulmonary 
abnormalities.  At VA examination in May 2004, the veteran 
reported occasional cough, but could not recall a time since 
the initial infection in 1952 that he experienced re-
infection or recurrence of PTB.  There was no history of 
hemoptysis or dyspnea on exertion.  The veteran reported some 
pain in the inferior angle of the scapula and questioned 
whether it was related to his PTB.  There were no fevers or 
chills.  There was no loss of weight or appetite.  The 
veteran reported that he gets checked once per year by his 
nurse practitioner and he has been told that he does not have 
PTB.  The diagnosis was history of pulmonary tuberculosis, 
currently inactive, with no residuals.  The examination 
report indicated that the veteran's PTB had been inactive 
since "02/18/02."  This is obviously a typo, as the 
objective evidence of record dating back to 1952 indicates 
that the veteran's PTB was inactive in 1954.  

Regardless, the opinion offered during the May 2004 VA 
examination found that the veteran does not have active 
tuberculosis.  As that opinion was offered following a 
physical examination and review of the claims folder, it is 
highly probative.  No other competent evidence of record 
refutes the findings that the veteran's PTB is inactive, and 
has been so for decades.  VA outpatient treatment reports are 
negative for any reference to treatment for active pulmonary 
tuberculosis.  Indeed, there is no competent finding of 
active tuberculosis for many decades.  The veteran argues 
that he has not been tested for tuberculosis, by way of 
examination or chest x-ray in over two years.  Although that 
may be a true, there is simply no indication that the veteran 
has any symptoms of active PTB, nor has he sought treatment 
for such.  The veteran asserts that his service-connected 
disability has worsened, but there is no objective evidence 
to support that assertion.  Moreover, the veteran is free to 
obtain his annual chest x-ray to support his claim.  VA's 
duty to assist is not a one-way street.  If the veteran 
wishes help, he cannot passively wait for it in those 
circumstances where his own actions are essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 191 (1991).  

Based on the foregoing and without objective evidence of 
active pulmonary tuberculosis, the criteria are not met for 
an increased rating under DC 6721 (entitled on August 19, 
1968).  The veteran's service-connected pulmonary 
tuberculosis, which during its initial active stages was 
characterized as far advanced, is currently inactive and has 
been so for many decades.  

Despite the lack of symptomatology, the veteran continues to 
assert that he is entitled to a higher rating.  He is 
competent to report symptoms because this requires only 
personal knowledge, not medical expertise, as it comes to him 
through his senses; however, the veteran has not identified 
any symptoms nor has he been treated for PTB for many 
decades.  An increase in disability is not demonstrated.  

The criteria for the assignment of a rating in excess of 30 
percent have not been met at any time during the appeal 
period, as there are no distinct time periods since the 
veteran filed his claim for increase when the veteran's 
symptoms warrant different ratings.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

As the preponderance of the evidence does not support an 
increased rating, the "benefit-of-the-doubt" rule does not 
apply, and an increased rating is not warranted.  

Additionally, the evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
referral for an assignment of an extra-schedular evaluation 
under 38 C.F.R. § 3.321 is not warranted.

III.  TDIU

The veteran maintains that he is unable to obtain or maintain 
gainful employment due to service-connected disabilities.  

Total disability is considered to exist when there is any 
impairment that is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for 
any disability or combination of disabilities for which the 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
prescribes a 100 percent evaluation.  38 C.F.R. § 
3.340(a)(2).

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, or if there are two or more disabilities, there shall 
be at least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a).  Factors to be 
considered are the veteran's education and employment history 
and loss of work-related functions due to pain.  Ferraro v. 
Derwinski, 1 Vet. App. 326, 330, 332 (1991).

Individual unemployability must be determined without regard 
to any non-service-connected disabilities or the veteran's 
advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 
(age may not be a factor in evaluating service- connected 
disability or unemployability); Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).

The veteran's service-connected disabilities include 
pulmonary tuberculosis, far advanced, inactive, rated as 30 
percent disabling; and, dermatitis of the neck, left shoulder 
and face, rated as 10 percent disabling for a combined rating 
of 40 percent.  Because the veteran's highest rated service-
connected disability is rated at 30 percent, and the combined 
disabilities are evaluated as 40 percent, entitlement to a 
TDIU may not be predicated on disability percentages under 38 
C.F.R. § 4.16(a).

Nevertheless, when the veteran fails to meet the applicable 
percentage standards enunciated in 38 C.F.R. § 4.16(a), an 
extra-schedular rating is for consideration if the veteran is 
unemployable due to service-connected disability.  38 C.F.R. 
§ 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993). 
Thus, a determination must be made as to whether there are 
circumstances in the veteran's case, apart from any non-
service connected conditions and advancing age, which would 
justify a total rating, based on unemployability.  Van Hoose, 
4 Vet. App. at 363.  The fact that a veteran may be 
unemployed or has difficulty obtaining employment is not 
determinative.  The ultimate question is whether the veteran, 
because of service-connected disabilities, is incapable of 
performing the physical and mental acts required by 
employment, not whether he can find employment.  Id.  

Here, the preponderance of the evidence of record indicates 
that the veteran is not unemployable due to his service-
connected disabilities.  The record clearly demonstrates that 
the veteran's tuberculosis is inactive, with no residuals.  
Additionally, there is no indication whatsoever that the 
veteran's service-connected dermatitis has any bearing on the 
veteran's employability.  The veteran has submitted no 
evidence whatsoever to show that he is unable to maintain or 
obtain gainful employment due to service-connected 
disabilities; and there is no objective evidence of record to 
indicate, or even suggest, that the veteran was forced to 
retire from a career or that he has not been able to work in 
any capacity do to his service-connected disabilities.  VA's 
duty to assist is not a one-way street.  If the veteran 
wishes help, he cannot passively wait for it in those 
circumstances where his own actions are essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 191 (1991).  




ORDER

Entitlement to a compensable rating for pulmonary 
tuberculosis, far advanced, inactive, is denied.

Entitlement to a TDIU is denied.  






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


